DETAILED ACTION
This office action is in response to communication filed on 21 December 2018.

Claims 1 – 24 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite receiving data in a shared environment, identifying a disturbance event in a shared environment, determine when disturbance event is unacceptable, and send an unacceptable event notification to users in the shared environment. Dependent claims further describe the type of event notification and determining thresholds for what is and is not acceptable.  These claims represent a certain method of organizing human activity, specifically managing personal behavior  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015) is identified as similarly claiming communicating a notification when a limit is reached as in Applicant’s current claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0232775 (hereinafter, Scheper).

Regarding claim 1, Scheper teaches a controller, comprising logic to: receive sensor data from one or more sensors installed in a shared environment (¶ 34, “Referring still to FIGS. 2 and 3, exemplary sensors 102 are shown in various locations within space 300 or adjacent space 300. For instance, in FIG. 3, sensors 102 are shown mounted to or built into wall structures 202 as well as resting on the worksurface 208 or mounted within worksurface 208. In FIG. 2, sensors 102 are shown mounted to or built into external surfaces of walls 202, adjacent door 204 and within ceiling 206. Sensors 120 may further be built into or supported by other structure outside space 300.”); identify a disturbance event that occurs in the shared environment based on the sensor data received from the one or more sensors; determine when the disturbance event is unacceptable (¶ 36, “In at least some embodiments, processor 106 includes operational parameters used to characterize loudness or volume of sound detected by sensor 102. For example, the volume of sound being detected may be classified as low, intermediate, or high. In one instance, the low sound level may be within a range between about 0 decibels to about 50 decibels, the intermediate sound level may be within a range between about 51 decibels to about 80 decibels, and the high sound level may be within a range between about 81 to about 120 decibels. In a different instance, the low sound level is between about 0 decibels to about 20 decibels, the intermediate sound level is between about 21 decibels to about 70 decibels, and the high sound level is greater than about 80 decibels. In still a further instance, the low sound level is between about 0 decibels to about 40 decibels, the intermediate sound level is between about 41 decibels to about 70 decibels, and the high sound level is between about 71 decibels to about 120 decibels. The sound levels provided herein are guidelines, and the actual levels of sound may vary according to various parameters including the size of a workspace being monitored, other devices generating noise in the vicinity of the workspace, and/or other environmental factors which can be considered during process or programming.”) (¶ 41, “in some cases a first LED 132a may be illuminated green to indicate that the system is operating properly and that the volume of sound being sensed is below a threshold level at which the volume is too high. When the volume reaches a level within a range that may be too high but is still likely low enough to not be discernible from adjacent spaces, a second LED 132b may be illuminated. When the volume of the sound sensed reaches a level that is too high and that is likely to be heard in adjacent spaces, third LED 132c may be illuminated to indicate that a person within the space should reduce the volume of sound generated in the space.”); and send an unacceptable event notification to one or more users in the shared environment (¶ 37, “For instance, in some embodiments indicator 110 may be colored green to indicate a volume that is below a threshold volume at which sound is discernible from outside a space associated with sensor 102 and may be colored red to indicate a relatively high volume associated with sound that is likely hearable from outside the space. In other embodiments indicator 110 may be controlled to simply indicate when any sound is sensed by sensor 102. For instance, where a sensor 102 is located in a space outside and adjacent or proximate a space in which sound is being monitored, any sound picked up by sensor 102 that is attributed to the monitored space may be indicated via indicator 110.”). 

Regarding claim 2, Scheper teaches the controller of claim 1, further comprising logic to send the unacceptable event notification to one or more users that are in part responsible for the disturbance event when the disturbance event is unacceptable (¶ 44, “Here, a light panel 104c is provided as a communication device where brightness or color of the light may be controlled by a processor to indicate volume alert conditions.”). 

Regarding claim 3, Scheper teaches the controller of claim 1, wherein the unacceptable event notification is an audio/visual notification that includes a suggestion to cease the disturbance event (¶ 55, “While communication devices 104, 104a, 104b are described as being visual, in other embodiments a device 104 may include a speaker for generating an audio alert or may include both audio and visual components.”) (¶ 41, “When the volume of the sound sensed reaches a level that is too high and that is likely to be heard in adjacent spaces, third LED 132c may be illuminated to indicate that a person within the space should reduce the volume of sound generated in the space.”) (¶ 49, “sensors 102 in the hallway or within adjacent more private spaces may be used to drive communication devices 104b (see also FIG. 1) located in the hallway to indicate to persons in the hallway when volume in the hallway exceeds one or more thresholds. The indication should encourage persons in the hallway to reduce the volumes of their voices.”) (¶ 50, “In this case a space occupant 226 would have to recognize via a communication device 104b or a screen indicator 110 that a speakerphone volume is too high and would then manually turn down the volume to an appropriate level.”). 

Regarding claim 4, Scheper teaches the controller of claim 1, wherein the disturbance event that occurs in the shared environment is unacceptable when an annoyance level for a plurality of users in the shared environment due to the disturbance event exceeds a defined threshold (¶ 47, “In other cases a commissioning procedure may be more manual where a person who installs a system 100 may control a sound generating device within space 300 to increase volume while being located outside space 300 and the person may manually perceive an automated voice recording as the volume is increased and may manually select one or more volume thresholds for programming a processor 106.”). 

Regarding claim 5, Scheper teaches the controller of claim 1, further comprising logic to determine that the disturbance event that occurs in the shared environment is unacceptable when one or more of a noise level associated with the disturbance event or a duration of the disturbance event exceeds a defined threshold (¶ 48, “an interface 108 for system 100 may be provided via screen 120 for selecting various sound characteristics used by processor 106 to drive the alerting application. Exemplary settable parameters may include frequencies to sense, threshold volume levels to identify, a range of distance at which speech should be non-discernible, etc. Other parameters may include space characteristics that processor 106 can use to calculate volume thresholds. For instance, space 300 dimensions may be specifiable, types of barrier constructions (e.g., wall types, insulation types, whether or not barriers are floor to ceiling, ceiling structures, etc.) may be specifiable, etc.”). 

Regarding claim 6, Scheper teaches the controller of claim 1, further comprising logic to: determine one or more users in the shared environment that are not responsible for the disturbance event based on the sensor data received from the one or more sensors; and determine to not send the unacceptable event notification to the one or more users in the shared environment that are not responsible for the disturbance event (¶ 37, “For instance, in some embodiments indicator 110 may be colored green to indicate a volume that is below a threshold volume at which sound is discernible from outside a space associated with sensor 102 and may be colored red to indicate a relatively high volume associated with sound that is likely hearable from outside the space.”). 

Regarding claim 11, Scheper teaches the controller of claim 1, wherein the sensor data received from the one or more sensors includes one or more of: audio/video data, temperature data, photo sensor data, motion data or vibration data (¶ 36, “In one instance, the low sound level may be within a range between about 0 decibels to about 50 decibels, the intermediate sound level may be within a range between about 51 decibels to about 80 decibels, and the high sound level may be within a range between about 81 to about 120 decibels. In a different instance, the low sound level is between about 0 decibels to about 20 decibels, the intermediate sound level is between about 21 decibels to about 70 decibels, and the high sound level is greater than about 80 decibels. In still a further instance, the low sound level is between about 0 decibels to about 40 decibels, the intermediate sound level is between about 41 decibels to about 70 decibels, and the high sound level is between about 71 decibels to about 120 decibels. The sound levels provided herein are guidelines, and the actual levels of sound may vary according to various parameters including the size of a workspace being monitored, other devices generating noise in the vicinity of the workspace, and/or other environmental factors which can be considered during process or programming.”). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 – 9, 12 – 19, and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper in view of U.S. Pat. 9,921,726 (hereinafter, Sculley).

Regarding claim 7, Scheper teaches the controller of claim 1, but does not explicitly teach a machine learning model in determining those disturbances. However, in the analogous art of workstation sensors and preferences, Sculley teaches further comprising logic to: generate a machine learning model (col 98, line 64-col 99, line 7, “The chair assembly 10 can record a user's preferences and "learn" which settings a user prefers. For instance, if a user manually adjusts the application of heat in response to a particular ambient temperature, the processor 58 can "learn" this behavior and begin automatically adjusting the application of heat in response to the particular ambient temperature. As another example, if the chair assembly 10 and system as a whole senses that a user is repeatedly less alert after lunch, the chair assembly 10 might "learn" this and start providing additional stimuli to the user in the early afternoon.”) (col 139, lines 33-43, “In some cases it is contemplated that the FOS of a voice receiving microphone or other operating characteristics may be modified automatically to compensate for sensed environmental characteristics. For instance, in a case where sensed background noise is appreciable, processor 54 may reduce the dimensions (e.g., cone diameter) of a microphone FOS so that a user has to speak within a smaller FOS area in order for the microphone to pick up a useable utterance. Other microphone operating parameters may also be similarly adjusted in an automated fashion based on sensed noise.”).
Scheper does teach to determine when the disturbance event that occurs in the shared environment is unacceptable using the machine learning model; and determine, using the machine learning model, when the disturbance event that occurs in the shared environment is acceptable, wherein unacceptable event notifications are not sent to users that are in part responsible for disturbance events that are acceptable (¶ 37, “For instance, in some embodiments indicator 110 may be colored green to indicate a volume that is below a threshold volume at which sound is discernible from outside a space associated with sensor 102 and may be colored red to indicate a relatively high volume associated with sound that is likely hearable from outside the space.”), but all without the explicit use of the machine learning model. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of machine learning to alter parameters in a workplace environment for a user of Sculley with the determination of sound threshold exceeded in a shared work environment of Scupper.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of adapting to different user preferences for sound limits.  Rather than be locked into specific person’s preferences for maximum noise levels to provide alerts, the ability to use machine learning to change preferences as the system learns about additional users would make the threshold notification efficient in setting and improve user satisfaction.
		
Regarding claim 8, Scheper and Sculley teach the controller of claim 7.  Sculley teaches further comprising logic to train the machine learning model (col 98, line 64-col 99, line 7, “The chair assembly 10 can record a user's preferences and "learn" which settings a user prefers. For instance, if a user manually adjusts the application of heat in response to a particular ambient temperature, the processor 58 can "learn" this behavior and begin automatically adjusting the application of heat in response to the particular ambient temperature. As another example, if the chair assembly 10 and system as a whole senses that a user is repeatedly less alert after lunch, the chair assembly 10 might "learn" this and start providing additional stimuli to the user in the early afternoon.”).  Scheper teaches to distinguish between disturbance events which are unacceptable versus disturbance events which are acceptable (¶ 41, “in some cases a first LED 132a may be illuminated green to indicate that the system is operating properly and that the volume of sound being sensed is below a threshold level at which the volume is too high. When the volume reaches a level within a range that may be too high but is still likely low enough to not be discernible from adjacent spaces, a second LED 132b may be illuminated. When the volume of the sound sensed reaches a level that is too high and that is likely to be heard in adjacent spaces, third LED 132c may be illuminated to indicate that a person within the space should reduce the volume of sound generated in the space.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of machine learning to alter parameters in a workplace environment for a user of Sculley with the determination of sound threshold exceeded in a shared work environment of Scupper.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of adapting to different user preferences for sound limits.  Rather than be locked into specific person’s preferences for maximum noise levels to provide alerts, the ability to use machine learning to change preferences as the system learns about additional users would make the threshold notification efficient in setting and improve user satisfaction.

Regarding claim 9, Scheper and Sculley teach the controller of claim 8.  Sculley further comprising logic to train the machine learning model (col 98, line 64-col 99, line 7, “The chair assembly 10 can record a user's preferences and "learn" which settings a user prefers. For instance, if a user manually adjusts the application of heat in response to a particular ambient temperature, the processor 58 can "learn" this behavior and begin automatically adjusting the application of heat in response to the particular ambient temperature. As another example, if the chair assembly 10 and system as a whole senses that a user is repeatedly less alert after lunch, the chair assembly 10 might "learn" this and start providing additional stimuli to the user in the early afternoon.”).  Scheper teaches to recognize an annoyance level for a certain type of disturbance event based on training data that defines types of disturbance events that users consider annoying or not annoying (¶ 48, “an interface 108 for system 100 may be provided via screen 120 for selecting various sound characteristics used by processor 106 to drive the alerting application. Exemplary settable parameters may include frequencies to sense, threshold volume levels to identify, a range of distance at which speech should be non-discernible, etc. Other parameters may include space characteristics that processor 106 can use to calculate volume thresholds. For instance, space 300 dimensions may be specifiable, types of barrier constructions (e.g., wall types, insulation types, whether or not barriers are floor to ceiling, ceiling structures, etc.) may be specifiable, etc.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of machine learning to alter parameters in a workplace environment for a user of Sculley with the determination of sound threshold exceeded in a shared work environment of Scupper.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of adapting to different user preferences for sound limits.  Rather than be locked into specific person’s preferences for maximum noise levels to provide alerts, the ability to use machine learning to change preferences as the system learns about additional users would make the threshold notification efficient in setting and improve user satisfaction.

Regarding claim 12, the claim recites substantially similar limitations to claims 1 and 7.  Therefore, claim 12 is similarly rejected for the reasons set forth above with respect to claims 1 and 7.

Regarding claim 13, the claim recites substantially similar limitations to claims 2 and 7.  Therefore, claim 13 is similarly rejected for the reasons set forth above with respect to claims 2 and 7.

Regarding claim 14, the claim recites substantially similar limitations to claims 3 and 7.  Therefore, claim 14 is similarly rejected for the reasons set forth above with respect to claims 3 and 7.

Regarding claim 15, the claim recites substantially similar limitations to claims 4 and 7.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claims 4 and 7.

Regarding claim 16, the claim recites substantially similar limitations to claims 5 and 7.  Therefore, claim 16 is similarly rejected for the reasons set forth above with respect to claims 5 and 7.

Regarding claim 17, the claim recites substantially similar limitations to claims 6 and 7.  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claims 6 and 7.

Regarding claim 18, the claim recites substantially similar limitations to claim 7.  Therefore, claim 18 is similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 19, the claim recites substantially similar limitations to claims 8 and 9.  Therefore, claim 19 is similarly rejected for the reasons set forth above with respect to claims 8 and 9.

Regarding claim 21, the claim recites substantially similar limitations to claims 7 and 11.  Therefore, claim 21 is similarly rejected for the reasons set forth above with respect to claims 7 and 11.

Regarding claim 22, Scheper and Sculley teach the system of claim 12.  Scheper teaches wherein the plurality of sensors include one or more of: sound detectors, video cameras, temperature sensors, photo sensors, motion detectors or vibration sensors (¶ 20, “at least a first volume sensor positioned one of within and adjacent the workspace for sensing the volume of sound generated within the workspace”) (¶ 30, “sensor 102 may include an acoustic sensor designed to detect sound waves”).

Regarding claim 23, Scheper and Sculley teach the system of claim 12.  Scheper teaches wherein the system is operable to monitor disturbance events that occur in the shared environment on a real-time basis (¶ 37, “Referring still to FIG. 1, exemplary communication device 104 includes a display screen 120 that includes a visual indicator 110 presented on the screen. The appearance of indicator 110 may be altered to indicate different volume conditions or other sound characteristics monitored by processor 106. For instance, in some embodiments indicator 110 may be colored green to indicate a volume that is below a threshold volume at which sound is discernible from outside a space associated with sensor 102 and may be colored red to indicate a relatively high volume associated with sound that is likely hearable from outside the space. In other embodiments indicator 110 may be controlled to simply indicate when any sound is sensed by sensor 102. For instance, where a sensor 102 is located in a space outside and adjacent or proximate a space in which sound is being monitored, any sound picked up by sensor 102 that is attributed to the monitored space may be indicated via indicator 110.”) (Examiner note: alerting at the time of volume exceeding a threshold is “real time”).

Regarding claim 24, Scheper and Sculley teach the system of claim 12.  Scheper teaches wherein the system is installed in a shared work environment (¶ 5, “In many work environments furniture artifacts are designed to stress, there is an open space work place, wherein the physical boundaries between offices are non-existent, minimal, temporary, or only provide a partial boundary that delineates individual workspace. In other instances, even where boundaries such as walls are provided to separate workspaces, boundaries often do not provide sufficient sound-proofing if the volume of a person's voice within a space exceeds a threshold level.”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheper in view of Sculley and further in view of U.S. P.G. Pub. 2019/0175411 (hereinafter, Awiszus).

Regarding claim 10, Scheper teaches the controller of claim 1, but does not teach the deletion of sensor data.  However, in the analogous art of sound monitoring in a work environment, Awiszus teaches further comprising logic to delete the sensor data after a defined period of time (¶ 67, “Event processors 68C, 68D may create, read, update, and delete event information stored in event data 74A. Event information for may be stored in a respective database record as a structure that includes name/value pairs of information, such as data tables specified in row/column format. For instance, a name (e.g., column) may be "worker ID" and a value may be an employee identification number. An event record may include information such as, but not limited to: worker identification, PPE identification, acquisition timestamp(s) and data indicative of one or more sensed parameters.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the use of deletion of sensed data records of Awiszus with the determination of sound threshold exceeded in a shared work environment of Scupper.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of clear out older sensed data when no longer needed or not necessary for current alerts.  The system would likely be able to perform more efficiently with less data to analyze if regularly removed.

Regarding claim 20, the claim recites substantially similar limitations to claim 10.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/           Primary Examiner, Art Unit 3623